DETAILED ACTION 
This Office action has been issued in response to amendment filed June 30, 2022. 
Claims 1, 3 and 5-22 have been amended. Currently, claims 1-22 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Accordingly, claims 1- 22 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s remarks and arguments directed to 35 USC 103(a) rejection, presented on 06/30/22 have been fully considered but they are moot in view of the new ground of rejection presented in this office action.
Applicant’s arguments directed to the dependent claims have been fully considered. The dependent claim is construed to contain all the limitations of the claim from which it depends. The prior arts teaches the independent claim limitations. Also teaches the limitations of the dependent claims. The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant’s fail to consider each of the paragraphs from the references. Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited and must also explain how the amendments avoid the references. See 37 C.F.R. § 1.111(c). Further, the claims have been rejected in view of the new ground of rejection presented in this office action. Furthermore, the Examiner encourages the full consideration of the references cited in the “Prior Art” on record. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record.
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
6.	Claims 1-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kinney et al. (US 2014/0108047 A1), hereinafter Kinney in view of Miotto et al. (WO 2017/172629 A1), hereinafter Miotto. 
	As for claim 1, Kinney teaches a method, comprising: retrieving by a controller engine of a processor medical data of a patient, the medical data including data from multiple data sources; extracting by a concept extraction engine of the processor ontology and medical concepts from the medical data of the patient including free-text documents by processing natural language (see [0032], multiple streams of terms or multiple streams of terms and phrases from both the particular EMR, EMR(x), and the particular code, code(y); Fig. 3; Each stream comprises a sequence of terms or terms and phrases extracted from either the EMR or individual medical code or from additional sources of terms or terms and phrases, including medical dictionaries, portions of the medical codebook other than the description of the individual extracted code, and other such sources);
phenotyping, using a…..model, by a phenotyping engine of the processor the medical data of the patient and the ontology and medical concepts to generate a reasoning trail and reasoning outcome including one or more medical codes and concepts and converting the one or more medical codes and concepts to a predetermined medical ontology, the reasoning trail including a basis for which the reasoning outcome is determined; mapping by a concept mapping engine of the processor medical codes and concepts onto a medical vocabulary or ontology from one ontology to another and proceeding to the following assigning step; or when all of the one or more concepts and medical codes are in the same ontology proceeding directly to the following assigning step (see [0003], automated system generates multiple code assignments using two or more agents executed within the automated system. Each agent is a computational method that receives the same set of terms and phrases extracted from an electronic medical record ("EMR"). [0027], tables, such as table generated by a first agent, each entry of which includes a medical code as well as a reference or pointer to a word, phrase, sentence, or paragraph within the EMR to which the medical code is related. In practice, each entry would generally contain at least one, and often, multiple references to terms and phrases within the EMR); 
assigning by a relevance determination engine of the processor a relevance score to each of the one or more medical codes and concepts;….by the controller engine the medical codes and concepts;…..coding at least one of the….medical codes or concepts; and displaying the ….coded medical codes and concepts in ….order (see [0006], assigns a confidence score for each code. The code assignments made by the different agents are combined to generate a final medical-code assignment based on the confidence scores, context, and each agent's historical performance within the context. Outputs the final medical-code assignment). 
Kinney teaches the claimed invention including the limitations of by the controller engine the medical codes and concepts based on the relevance score of each of the one or more medical codes and concepts; coding at least one of the medical codes or concepts; and displaying the coded medical codes and concepts in order (see [0006], medical code assignment, confidence score satisfy by probability) but does not explicitly teach the limitations of “using a machine learning model; ranking by the controller engine the medical codes and concepts; color coding at least one of the ranked medical codes or concepts; and displaying the color coded medical codes and concepts in rank order; In the same field of endeavor, Miotto teaches the limitations of using a machine learning model; ranking by the controller engine the medical codes and concepts; color coding at least one of the ranked medical codes or concepts; and displaying the color coded medical codes and concepts in rank order (see [00101], e.g. applying machine learning, [0034], e.g. lab tests, medication (e.g. color coded), biomedical concepts, [0035], blood pressure, cholesterol count, [0096], classification and score associated with all presentation in the validation set by reducing the number of false predictions (e.g. ranking) or ranked), [0097], fig. 8). 
Kinney and Miotto both references teach features that are directed to analogous art and they are from the same field of endeavor, such as user medical record, maintain, store and distribute using computing systems to healthcare provider or of other destination/user, score calculated for each code. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Miotto’s teaching to Kinney’s system for a solutions to analyzing datasets in order to discover stable structures and regular patterns in the dataset. Hence, the dataset can be use for predictive applications. Discovering stable structures and regular patterns in datasets serve in predictive applications such as training a classifier for a given feature or medical records (see Miotto, [0005]).
As for claim 14, 
		The limitations therein have substantially the same scope as claim 1 because claim 14 is a system claim for implementing the steps as recited in claim 1. Therefore, claim 14 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Miotto’s teaching to Kinney’s system for a solutions to analyzing datasets in order to discover stable structures and regular patterns in the dataset. Hence, the dataset can be use for predictive applications. Discovering stable structures and regular patterns in datasets serve in predictive applications such as training a classifier for a given feature or medical records (see Miotto, [0005]).
As for claim 22, 
		The limitations therein have substantially the same scope as claim 1 because claim 22 is a non-transitory computer-readable storage medium claim for implementing the steps as recited in claim 1. Therefore, claim 22 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Miotto’s teaching to Kinney’s system for a solutions to analyzing datasets in order to discover stable structures and regular patterns in the dataset. Hence, the dataset can be use for predictive applications. Discovering stable structures and regular patterns in datasets serve in predictive applications such as training a classifier for a given feature or medical records (see Miotto, [0005]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Miotto teaches:
wherein a subset of the relevance scores of the medical codes are conditionally dependent on the presence of other medical codes and concepts. and wherein the method further comprises:  
further the ranked medical codes wherein only the medical codes having a relevance score above a predetermined threshold value are displayed (see Kinney, [0023], fig. 16B; Also see Miotto, [0096], fig. 8).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Miotto teaches:
wherein the multiple data sources include one of lab results, problem lists, medication lists, radiology reports, pathology reports, operation reports, and admission and discharge notes (see Kinney, [0044]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Miotto teaches:
wherein assigning the relevance score includes applying a weighing factor based on the presence of a second medical code within the one or more medical codes generated by the reasoning outcome (see Kinney, [0023], [0042], weight associated with particular score; Also see Miotto, [0096], fig. 9).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Miotto teaches:
wherein the weighing factor is based on a lookup table including relevant combinations of medical codes; and wherein the lookup table has a maximum size of N2, where N is the number of medical codes in the background ontology (see Kinney, [0027], [0055], e.g. generated N medical code assignment, select the codes with the scores of greatest associated magnitudes as the codes).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Miotto teaches:
 wherein the one or more medical codes are based on medical ontology comprising Systematic Nomenclature of Medicine and International Classification of Diseases (see Kinney, [0004], [0026]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Miotto teaches:
 further comprising converting the one or more medical codes generated by the reasoning outcome according to a predetermined medical ontology; and wherein the color coding is based on relevance of the displayed medical code and concept (see Kinney, [0004], [0045]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Miotto teaches:
wherein displaying the medical codes in rank order includes displaying a predetermined number of medical codes (see Kinney, [0006], Fig. 16B; Also see Miotto, [0058]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Miotto teaches:
further comprising receiving a user input based on the displayed list of medical codes (see Kinney, [0006], fig. 11, e.g. list of medical codes).
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Miotto teaches:
 wherein the user input selects one of the displayed medical codes to view one of the original data sources for the medical code and the reasoning trail for the medical code (see Kinney, [0049], claim 3, selecting medical codes with scores).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Miotto teaches:
 wherein the user input filters the displayed medical codes to view medical codes from a selected data source (see Kinney, [0044], [0062], e.g, codes are deleted; Also see Miotto, [0081]).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Miotto teaches:
 wherein assigning the relevance score to each of the one or more medical codes includes determining a relevance of each of the one or more medical codes relative to a context of a workflow of a user; and wherein the color coding is based on relevance of the displayed medical code (see Kinney, [0049]; Also see Miotto, [0034]-[0035]). 
As to claim 15, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Miotto teaches:
wherein the processor executes the executable program to cause the processor to: extract medical concepts from data sources including free-text documents by processing natural language with sentence boundary detection and, wherein phenotyping the medical data includes analyzing the medical concepts (see Kinney, [0006], [0027], entry of medical codes include word, phrase, sentence related with, [0049], [0073]; Also see Miotto, [0033]). 
Claims 16-21 corresponds in scope claims 3-13 and is similarly rejected.
 
Prior Arts
7. 	US 2015/0149215 A1 teaches diagnose patients in an optimal manner. Patients, especially with cancers, frequently undergo imaging exams and over time accumulate many studies in their medical records. Each time a new study needs to be read, the radiologist typically opens the current imaging order to understand the clinical context ([0002]).
	US 2011/0046979 A1 teaches patients from the patient pool are ranked according to their respective distance values relative to the current patient, relevant medical information from the reference patients (e.g., medical histories, treatments, dosages, regimens, results, side effects, etc.) is presented to the user (e.g., in a list or table) on the CDSS interface ([0029]).
	US 2017/0351806 A1 teaches ranking the relative importance of individual genetic variants, genes, or genetic regions, determining infinity, phenotypes and non-coding areas of interest or coding region variants observed in patients with infertility ([0156], [0187]).
	US20110046979, US20150149215, US 20170235892, US20140343925, US9348813, US20140149407, US20120035963, US20140067847, US20150161329, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention.
	Collaborative Denoising Auto-Encoders for Top-N Recommender Systems; Wu et al. ACM 2015.
 
Conclusion
8.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
9.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Conclusion
10.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(f)).
11.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). Applicant is advised to clearly point out the patentable novelty and he or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
13.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154     
9/8/22